Rothrock, J.,
dissenting. — I cannot concur in the conclusion reached in the foregoing opinion, nor in the reasoning upon which it is based. The opinion concedes that it would have been proper for the defendant to have made his statement *607immediately after that made by the district attorney. The court then at the proper time offered to allow the defendant the privilege of making his statement. This was equivalent to saying to the counsel for the defendant that then was the time to make his statement. When counsel for the defendant declined, and stated that he would reserve his privilege until a later period in the trial, the court was not bound then to determine whether the statement could properly be made at any other timé than at the opening of the trial. But whether the decision should have been made at that time or not, it was, impliedly at least, determined that then was the proper time, when the offer was made to allow the statement. The record does not show that the counsel for the defendant made any claim that they were misled, in any way, by the ruling of the court. No such claim was made at the time it was proposed to make the statement, nor was it made the ground of complaint in the motion for a new trial, nor even urged in argument. It seems to me to be rather a violent presumption to hold that counsel were misled by the silence of the court without that claim having been in some form -made by counsel themselves. It should rather be presumed that the court made the offer at the proper time, according to the practice in that court.
But conceding that the defendant’s counsel were taken by surprise, I think the error is too inconsiderable to require a reversal of the case. The object of a statement to the jury is to prepare their minds to receive the evidence as it is introduced. No other statement should be made except a recital of the facts which the party expects to prove. The only facts which the defendant sought to prove were these: his wife testified that she saw no hogs brought to his house at the time it was alleged the hogs were stolen; and another witness testified that the trains on the railroad did not slacken their speed at a certain point where other witnesses had sworn that a certain train was slowed up.' This, aside from some evidence which tended to impeach some of the witnesses for the State, was all the evidence introduced by the defendant. Now how the jury could have failed to properly understand and weigh this evi*608deuce without, a statement of it by counsel is more than I can comprehend. If they could not they were not the twelve intelligent men that the district attorney claimed them to be. The facts upon which the defendant relied were so few and so plain as to need no statement, and as the law then was I think there was no abuse of the discretion of the court, which could have in the least prejudiced the defendant.